         Case 4:19-cv-03738-JST Document 11 Filed 07/03/19 Page 1 of 3



 1 LANCE A. ETCHEVERRY (SBN 199916)
   lance.etcheverry@skadden.com
 2 JOHN M. NEUKOM (SBN 275887)
   john.neukom@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 4 Palo Alto, California 94301
   Telephone:     (650) 470-4500
 5 Facsimile:     (650) 470-4570
 6 ABRAHAM A. TABAIE (SBN 260727)
   abraham.tabaie@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 8 Los Angeles, California 90071
   Telephone:    (213) 687-5000
 9 Facsimile:    (213) 687-5600
10 Attorneys for Defendant
   RANKWAVE CO., LTD.
11

12                           UNITED STATES DISTRICT COURT

13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                               SAN FRANCISCO DIVISION

15 FACEBOOK, INC., a Delaware corporation,    CASE NO.: 19-cv-3738-JST
16                            Plaintiff,      PROOF OF SERVICE
17                v.
18 RANKWAVE CO., LTD., a South Korean
   corporation,
19
                          Defendant.
20

21

22

23

24

25

26
27

28


     PROOF OF SERVICE                                            CASE NO. 19-CV-3738-JST
Case 4:19-cv-03738-JST Document 11 Filed 07/03/19 Page 2 of 3
Case 4:19-cv-03738-JST Document 11 Filed 07/03/19 Page 3 of 3
